LEMMON, Justice,
concurring in the denial of the application.
Relator, admitting the allegations in the specifications of misconduct and submitting evidence of mitigation from the investigatory hearing, has applied for a voluntary suspension of indefinite length. Pretermit-ting the question whether an attorney may invoke the original jurisdiction of this court in bar discipline matters, I am opposed to suspensions of indefinite length. The better procedure in the case of substantial mitigation involving disability is to suspend the attorney for a specific minimum period, with reinstatement conditioned upon a showing of current fitness to practice law. See Standards for Lawyer Discipline and Disability Proceedings § 6.3 (1979). However, I see no objection to a joint petition for disciplinary action based on the evidence submitted herein, without the necessity of a commissioner’s hearing and with full discretion as to penalty unconditionally reserved to this court after briefing and oral argument.